  Case 2:19-cv-00986-FMO-SK Document 57 Filed 01/27/20 Page 1 of 1 Page ID #:676

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-0986 FMO (SKx)                                Date     January 27, 2020
 Title             Mark DalPoggetto v. Wirecard AG, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Ex Parte Application

       Having considered the briefing filed with respect to lead plaintiff’s Ex Parte Application for
Order Extending Time for International Service of Process (Dkt. 54, “Application”), IT IS
ORDERED THAT the Application (Document No. 54) is granted as set forth herein. Plaintiff shall
effect service of process no later than March 15, 2020, and file proofs of service no later than
March 17, 2020.




                                                                                  00     :      00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
